Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
	Claims Status:
	Claims 1-15 are pending and under examination.

Claim Rejections - 35 U.S.C. §§ 101 and 112, Second Paragraph
The following are quotations of 35 U.S.C. §§ 101 and 112, second paragraph, respectively, which form the basis of the claim rejections as set forth under this particular section of the Official Action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. § 101 as being drawn to hybrid composition of matter and process claims, which are prohibited as defined in 35 U.S.C. § 101.  See, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967). While these claims are directed to a composition of matter, the claims also recite “is used for” “is used to” “is used as”, which are actions by a user, thus mixing statutory classes of invention. In addition, claims 2-14 are also rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  Claims 2-9 recite “is used for” and claims 10-13 recite “is used to” and claim 14 recites “is used as”. It creates confusion as to when direct infringement occurs. Does infringement occur when the composition is created or when the artisan uses the composition as claimed? See MPEP 2173.05(p)(II). Also note that: "A claim is indefinite if its legal scope is not clear enough that a person of ordinary skill in the art could determine whether a particular composition infringes or not." Geneva Pharms., Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1384 (Fed. Cir. 2003).
These claims will not be further treated on the merits.   In contrast, note that claim 1 recites an intended use of the printing ink using the word “for” in line 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (ACS Appl. Mater. Interfaces 2015;7:3263-3271). 
Claim interpretation: Applicant’s biocompatible and electrically conductive three-dimensional printing ink is an aqueous dispersion of the nanocellulose material ([0022] of the specification).
Regarding claims 1 and 15, Zheng et al. disclose a composition comprising plant derived cellulose nanofibrils from eucalyptus Kraft pulp and carbon nanotubes as a dispersion (Figure 1 CNF/GONS/CNT dispersion; Page 3264, Materials and Preparation of CNF/RGO/CNT Aerogels). Once the dispersion is made, a biocompatible and electrically conductive three-dimensional printing ink is produced that can be used for three-dimensionally printing of electrically conductive patterns onto biocompatible nanocellulose substrate(s), which is merely intended use of the composition. The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Therefore, the dispersion of Zheng et al. anticipates instant claims 1 and 15.
2. Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ougiya et al. (Biosci. Biotechnol. Biochem. 1998;62(9):1714-1719).
Regarding claims 1 and 15, Ougiya et al. disclose suspensions of disintegrated bacterial cellulose in water with bacterial cellulose fibrils less than 100 nm wide (title; abstract; Materials and Methods; Table 1; page 1715 Water-holding capacity; page 1716, upper right column). Once the suspension is made, a biocompatible and electrically conductive three-dimensional printing ink is produced that can be used for three-dimensionally printing of electrically conductive patterns onto biocompatible nanocellulose substrate(s), which is merely intended use of the composition. See the Examiner’s comments on intended use above.
3. Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (ACS Appl. Mater. Interfaces March 28, 2017;9:13508-13519).
Regarding claims 1 and 15, Zhao et al. disclose cellulose nanofibers from softwood, hardwood and tunicate (title; Abstract; page 13509 2.1. Starting Celluloses) used to make cellulose nanofiber 5 g/L suspensions (page 13510 2.2.2. Homogenizer Treatment). Once the suspension is made, a biocompatible and electrically conductive three-dimensional printing ink is produced that can be used for three-dimensionally printing of electrically conductive patterns onto biocompatible nanocellulose substrate(s), which is merely intended use of the composition. See the Examiner’s comments on intended use above.
4. Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoseyov et al. (US 20130171439).
Regarding claims 1 and 15, Shoseyov et al. disclose a suspension of a cellulose nano-material in an aqueous medium (claims 43, 62; Example 1 [0126]) where the nano-material is nanocrystalline cellulose, microfibrillar cellulose and bacterial cellulose (claim 1). Once the suspension is made, a biocompatible and electrically conductive three-dimensional printing ink is produced that can be used for three-dimensionally printing of electrically conductive patterns onto biocompatible nanocellulose substrate(s), which is merely intended use of the composition. See the Examiner’s comments on intended use above.
5. Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeng et al. (RSC Adv. March 07, 2017;7:15372-15381).
Regarding claims 1 and 15, Hoeng et al. disclose biocompatible and conductive inks of nanocelluose from cellulose nanocrystals (Abstract; page 15373 2.1 Materials and 2.3 Conductive ink formulation; Figure 1). Regarding claim 15, in one argument, the nanocellulose is inherently either from bacterial source or is plant derived to anticipate claim 15. In another argument, the derived source of the nanocellulose does not affect the nanocellulose because it is still nanocellulose. Once the printing ink of Hoeng et al. is produced it can be used for three-dimensionally printing of electrically conductive patterns onto biocompatible nanocellulose substrate(s), which is merely intended use of the composition. See the Examiner’s comments on intended use above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10774227. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed subject matter. For example, claims 1, 2 and 15 of the patent anticipate instant claims 1 and 15. Those claims are:

    PNG
    media_image1.png
    271
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    698
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    163
    700
    media_image3.png
    Greyscale


	Accordingly, the ordinary artisan would have recognized that the claims of the patent anticipate the claimed subject matter.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613